DETAILED ACTION
In the Non-Final Rejection mailed 1/24/2022, claims 1-28 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 4/22/2022 has been entered:
Claims 1-28 are active.
Response to Arguments
Applicant’s arguments, filed 4/22/2022, with respect to the rejections under 35 USC 102 and 35 USC 103 of claims 1-28 have been fully considered and are persuasive. The rejections of claims 1-28 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claims are directed to a firearm scope that can switch between a direct-view mode and a thermal mode. In the direct-view mode, visible light enters through an entrance window (112) and is transmitted directly through a beamsplitter (116) and a transparent display substrate (130) before exiting through an exit window (114) to the user. In the thermal mode, IR light enters through the entrance window (112) but is reflected by the beamsplitter (116) onto an image sensor (120), which generates a thermal image that is then projected onto the transparent display substrate (130) such that the user can view the thermal image on the transparent display substrate (130) through the exit window (114). Importantly, no lenses are positioned in the direct path of the image between the entrance window (112) and the exit window (114). Instead, the lenses (344 and 352) are positioned between the beamsplitter (116) and the image sensor (120), making it possible to use entrance windows and/or exit windows of varying sizes and shapes compared with optical scopes that use lenses in the viewing path (par. 66), while still enabling both a direct-view mode and a thermal mode of the scope that may be viewed by the user through the same viewing window.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner, Art Unit 3641